DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/28/2022 has been entered and is currently under consideration.  Claims 1, 3-7, and 9-13 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2005/0205183 of record) hereinafter Yukawa (2005) in view of Schurmann et al. (US 2018/0236823 of record) hereinafter Schurmann.
Regarding claim 1, Yukawa (2005) teaches:
A tire (Fig 4; tire 2) comprising:
a carcass layer mounted between a pair of bead portions (carcass 6, beads 2b);
a band-like sound absorbing member (Fig 4, 15: noise damper 9b) that extends in a tire circumferential direction adhering to a region of a tire inner surface corresponding to a tread portion (Fig 4, 15: tread portion 2t, unnamed surface 2ti), wherein
the band-like sound absorbing member is only locally arranged in at least one shoulder region within the region corresponding to the tread portion (Fig 15), and
a thickness D of the band-like sound absorbing member and a width W of the band- like sound absorbing member satisfy a relationship such that D ≥ W (Fig 4, 15: height H, width Ws; [0085]; Fig 15 shows an embodiment with the claimed relationship in explicit values).
Yukawa (2005) does not teach the tire is a run-flat tire and a run-flat reinforcing layer having a crescent-shaped cross-section, provided on a side wall portion on an inner side of the carcass layer in a tire width direction.
In the same field of endeavor regarding tires, Schurmann teaches a reinforcing layer having a crescent-shaped cross-section, provided on a side wall portion on an inner side of the carcass layer in a tire width direction for the motivation of stabilizing the pneumatic vehicle tire (Fig 1: reinforcing profile 16; [0037]).
Schurmann does not explicitly recite that the reinforcing profile 16 is a run-flat reinforcing layer.  However, the reinforcing profile 16 has substantially identical structure, shape, and placement compared to reinforcing layer 17 in Fig 3 of applicant disclosure.  Therefore on of ordinary skill in the art would reasonably expect the prior art tire to function as a run-flat tire as well.
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to have modified the tire as taught by Yukawa (2005) with the reinforcing profile as taught by Schurmann in order to stabilize the pneumatic vehicle tire.
Regarding claim 3, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005) in view of Schurmann does not explicitly teach wherein an outer end in the tire width direction of an outer circumferential surface of the band-like sound absorbing member is disposed in a region between a maximum width position and a minimum width position of a tolerance rim.
However, since the tolerance rim is not required structure for the claimed invention, one of ordinary skill in the art can simply choose a tolerance rim to fit the claimed dimensions.
Regarding claim 4, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005) in view of Schurmann does not explicitly recite wherein a thickness D of the band-like sound absorbing member is from 20% to 70% of a tire cross-sectional height SH.
However, since the limitations of the cross sectional height SH are not specified by the claims, one of ordinary skill in the art can choose any cross sectional height that meets the claim requirements.
Regarding claim 6, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005) further teaches wherein the band-like sound absorbing member has a missing portion in at least one location in the tire circumferential direction (Fig 5a: discontinuous part 13; [0055]).
Regarding claim 7, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005)wherein a circumferential length of an outer circumferential surface of the band-like sound absorbing member is longer than a circumferential length of an inner circumferential surface of the band-like sound absorbing member (Fig 5a).
Regarding claim 9, Yukawa (2005) in view of Schurmann teaches the tire of claim 3.
Yukawa (2005) in view of Schurmann does not explicitly recite wherein a thickness D of the band-like sound absorbing member is from 20% to 70% of a tire cross-sectional height SH.
However, since the limitations of the cross sectional height SH are not specified by the claims, one of ordinary skill in the art can choose any cross sectional height that meets the claim requirements.
Claims 5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (2005) in view of Schurmann as applied to claims 1 and 9 above, and further in view of Yukawa (US 2016/0339749 of record) hereinafter Yukawa (2016).
Regarding claim 5, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005) in view of Schurmann does not teach wherein an inner circumferential surface of the band-like sound-absorbing member has a plurality of notches.
In the same field of endeavor regarding tires, Yukawa (2016) teaches a noise damper 10 with ridges 15 on an inner circumferential surface for the motivation of preventing cracks (Fig 2; [0046]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the band-like sound-absorbing member as taught by Yukawa (2005) in view of Schurmann with the ridges as taught by Yukawa (2016) in order to prevent cracks.
Regarding claim 10, Yukawa (2005) in view of Schurmann teaches the tire of claim 9.
Yukawa (2005) in view of Schurmann does not teach wherein an inner circumferential surface of the band-like sound-absorbing member has a plurality of notches.
In the same field of endeavor regarding tires, Yukawa teaches a noise damper 10 with ridges 15 on an inner circumferential surface for the motivation of preventing cracks (Fig 2; [0046]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the band-like sound-absorbing member as taught by Yukawa (2005) in view of Schurmann with the ridges as taught by Yukawa (20416) in order to prevent cracks.
Regarding claim 11, Yukawa (2005) in view of Schurmann and Yukawa (2016) teaches the tire of claim 10.
Yukawa (2005) further teaches wherein the band-like sound absorbing member has a missing portion in at least one location in the tire circumferential direction (Fig 5a: discontinuous part 13; [0055]).
Regarding claim 12, Yukawa (2005) in view of Schurmann and Yukawa (2016) teaches the tire of claim 11.
Yukawa (2005)wherein a circumferential length of an outer circumferential surface of the band-like sound absorbing member is longer than a circumferential length of an inner circumferential surface of the band-like sound absorbing member (Fig 5a).
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Yukawa (2005) in view of Schurmann teaches the tire of claim 1.
Yukawa (2005) further teaches wherein the tread portion comprises at least one circumferential groove in the at least one shoulder region (Fig 15), the at least one circumferential groove being a laterally outermost circumferential groove of the tread portion (Fig 15).
Schurmann (Fig 1) and Yukawa (2016) (Fig 1: groove G) also teach the circumferential shoulder groove.
The prior art of record does not teach the band-like sound absorbing member is disposed entirely laterally outward of the at least one circumferential groove.  All instances of noise damper 9 in Yukawa (2005),  absorber 10 of Schurmann, and noise damper 10 of Yukawa (2016) are disposed inward or only partially outward of the at least one circumferential grooves.
The remaining art of record fails to teach the above limitation.
Since the prior art fails to teach each and every limitation of the claim, claim 13 is indicated for allowable subject matter.
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Yukawa (2005) teaches sound absorbing members in center regions.  However, the examiner notes that the claim requires “the band-like sound absorbing member is only locally arranged in at least one shoulder region within the region corresponding to the tread portion” (emphasis added).  The examiner notes that this does not preclude the existence of other band-like sound absorbing member, such as the left noise damper 9 in Fig 15 of Yukawa (2005).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 13, applicant arguments are persuasive and the claim is indicated for allowable subject matter.
Regarding claim 4, the term “choose” used in the rejection refers not to an argument for obviousness for the selection of the height value, which as applicant argues, is not taught, but to the consideration of any naturally existing “tire cross sectional height” that meets the limitations of the claim.  The scope of “a tire cross sectional height” is very broadly defined and there are an infinite amount of naturally existing points in the tire cross section that can be considered as the tire cross sectional height to meet the claim limitations.  For example, Fig 15 of Yukawa (2005) illustrates a cross section of a tire having a height where the height of the right damper 9 is within 20-70% of the height of the cross section of the portion of the tire illustrated in Fig 15.
Regarding claim 5, applicant argues that Yukawa (2016) does not teach notches and instead teaches slits, which applicant argues are not notches.  However, according to dictionary.com, a notch is “an angular or V-shaped cut, indentation, or slit in an object, surface, or edge” (emphasis added; see included copy of https://www.dictionary.com/browse/notch).  As applicant’s own evidence shows, contrary to what is argued, under broadest reasonable interpretation, not all notches are angular or V-shaped cuts, and all slits are notches.  Applicant specification does not provide a special definition for the claim term “notches” or disavow “slits” from the scope of notches.  Therefore, the slits 15 of Yukawa (2016) read on the claimed notches.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                 /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743